Citation Nr: 1540685	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for anterior wedging of L1 with disc spacing narrowing of the lumbar spine at L1-L4.  

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.  

3.  Entitlement to a rating in excess of 10 percent for gouty arthritis of the left ankle. 

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2004, and from May 2006 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

An October 2013 Board decision denied the claims for higher ratings for left knee osteoarthritis and gouty arthritis of the left ankle.  The decision also granted an initial rating of 10 percent for anterior wedging of L1 with disc space narrowing of the lumbar spine at L1-L4, and denied a rating higher than 10 percent.  The portions of the decision denying the claims for ratings in excess of 10 percent for left knee osteoarthritis, gouty arthritis of the left ankle, and anterior wedging of L1 with disc space narrowing of the lumbar spine at L1-L4 were vacated by an April 2015 Board decision.  The portion of the October 2013 Board decision that granted an initial rating of 10 percent for mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4 was not vacated.  The April 2015 Board decision also remanded the claims of entitlement to a rating in excess of 10 percent for anterior wedging of L1 with disc space narrowing of the lumbar spine at L1-L4, a rating in excess of 10 percent for left knee osteoarthritis, and a rating in excess of 10 percent for gouty arthritis of the left ankle.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2015.  A transcript of that hearing is of record.  During the hearing, the Veteran raised the issue of entitlement to a TDIU, which has been added to the issues.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in his hearing that he had filed for unemployment with the Employment Development Department (EDD) in California based upon medical disability, to specifically include his back disability.  Upon remand, the AOJ must attempt to obtain any records related to this claim.  38 C.F.R. § 3.159(c)(1).  

The Board also notes that the most recent VA treatment records associated with the claims file are from March 2010.  These records should be updated upon remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As the Veteran's TDIU claim is dependent upon his service-connected disabilities, the TDIU claim is intertwined with the other claims on appeal.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Greater Los Angeles Healthcare System, including the West Los Angeles Medical Center, to request all records related to treatment of the Veteran from March 31, 2010 to the present.  If no records can be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Contact the State of California's Employment Development Department (EDD) and request a copy of all documents and/or evidentiary material pertaining the Veteran's application for disability or unemployment benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  (West 2002) and 38 C.F.R. § 3.159(e).

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and severity of each of the disabilities at issue (specifically anterior wedging of L1 with disc spacing narrowing of the lumbar spine at L1-L4, left knee osteoarthritis, and gouty arthritis of the left ankle).  The examiner is requested to review the Veteran's electronic claims folder in conjunction with the examination.  All indicated tests and studies must be performed.  All manifestations for each disability at issue must be reported in detail.  The examiner should address whether pain could significantly limit functional ability during flare-ups.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so, he or she must explain why this information could not be feasibly provided.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities  (anterior wedging of L1 with disc spacing narrowing of the lumbar spine at L1-L4; left knee osteoarthritis; gouty arthritis of the left ankle; radiculopathy of the left lower extremity; and bilateral hallux valgus), considered in combination, result in a level of functional impairmemnt that precludes his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice connected disabilities.  A complete rationale must be provided for any opinion expressed.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




